Case 19-51291-tnw       Doc 115     Filed 11/15/19 Entered 11/15/19 15:28:37              Desc Main
                                   Document     Page 1 of 19



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  LEXINGTON DIVISION

IN RE:
                                                                               CASE NO. 19-51291
GIGA ENTERTAINMENT MEDIA, INC.                                                 CHAPTER 7

         DEBTOR


         ORDER (A) ESTABLISHING SALE AND BIDDING PROCEDURES;
   (B) APPROVING NOTICE OF SALE; AND (C) SETTING SALE HEARING DATE
                         (“Sale Procedures Order”)


         Upon the motion of James D. Lyon, as Trustee (“Trustee”) of the Bankruptcy Estate of Giga

Entertainment Media, Inc. (“Debtor”) for entry of an order (A) Authorizing Sale of Assets pursuant

to 11 U.S.C. § 363; (B) Establishing Sale and Bidding Procedures, Approving Notice of Sale and

Setting Sale Hearing Date (the “Sale Motion”) and it appearing that proper notice of the Sale Motion

was given, and the Court having reviewed the record and being sufficiently advised, the Court has

determined to grant the relief requested by the Sale Motion.

         THE COURT HEREBY FINDS AND DETERMINES as follows:

         A.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334;

         B.     This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) (A), (N) and (O);

         C.     Notice of the Sale Motion as described in the Sale Motion is sufficient and proper

under the circumstances;

         D.     The Trustee, in the exercise of his judgment, has determined in good faith and after a

careful consideration of all alternatives that the sale of the Purchased Assets, as defined in the APA
Case 19-51291-tnw             Doc 115      Filed 11/15/19 Entered 11/15/19 15:28:37                     Desc Main
                                          Document     Page 2 of 19



and the Sale Notice, to the Proposed Buyer1 is in the best interest of the Estate and the Debtor’s

creditors.

           E.       The sale of the Purchased Assets free and clear of any lien, claim, interest, right of

recoupment or setoff, or encumbrance, with such liens, claims, interests, rights of recoupment or

setoff, or encumbrances to attach to the proceeds in the same order of validity, priority and extent as

they currently exist pursuant to 11 U.S.C. § 363(f), is a necessary condition to the sale as a Proposed

Buyer of the Purchased Assets is not expected to be willing to consummate a sale subject to existing

liens, claims, interests, rights of recoupment or setoff, or encumbrances.

           F.       The Trustee has articulated good and sufficient reasons for approving the Bidding

Procedures, including, without limitation, the payment of the break-up fee, the minimum incremental

addition to any subsequent bids at the Auction be at least $1,000.00, and Competing Bidders

providing proof of financial ability to pay a subsequent bid in full upon request of the Trustee.

           G.       The Sale Motion has provided sufficient support of law and fact to approve the sale of

the Purchased Assets pursuant to 11 U.S.C. § 363.

           Based on the foregoing findings and the representations and evidence offered at a hearing on

the Sale Motion, IT IS HEREBY ORDERED as follows:

           1.       The Sale Motion is GRANTED and approved (to the extent consistent with the terms

of this Order). Any objections to the relief granted in this Order have been withdrawn or are hereby

OVERRULED. The Trustee is authorized to conduct a sale of the Purchased Assets as outlined

herein.

           2.       The terms of the proposed APA [ECF No. 113] are approved and incorporated as if set

forth herein; provided, however, that any dates and/or deadlines set forth herein or in the Sale Notice


1
    All terms not otherwise defined herein shall have the meanings given to them in the Sale Motion [ECF No. 88].


                                                           2
Case 19-51291-tnw         Doc 115     Filed 11/15/19 Entered 11/15/19 15:28:37                 Desc Main
                                     Document     Page 3 of 19



shall control over any different dates and/or deadlines set forth in the APA. The Trustee is hereby

authorized to execute the APA or a substantially similar APA contemporaneously with its execution

by the Proposed Buyer.

        3.      The Bidding Procedures, including, without limitation, the payment of the break-up

fee, the minimum incremental addition to any subsequent bids at the Auction be at least $1,000.00,

and Competing Bidders providing proof of financial ability to pay a subsequent bid in full upon

request of the Trustee are hereby approved and are an essential inducement and condition relating to

the Proposed Buyer’s entry into, and continuing obligations under, the APA.

        4.      In order to participate in the sale process, a person interested in acquiring the

Purchased Assets must first deliver to the Trustee: (i) an executed non-disclosure and confidentiality

agreement that is satisfactory to the Trustee; (ii) a statement and other factual support demonstrating

to the Trustee’s reasonable satisfaction (a) the identity of each Person that will be bidding for the

Purchased Assets, (b) the terms of any such participation, (c) if any entity has been formed for the

purpose of acquiring the Purchased Assets, the parties that will bear liability for any breach by such

entity, and the financial capacity of such parties to satisfy such liability; and, (d) that the Person has a

bona fide interest in acquiring the Purchased Assets; and (iii) preliminary proof by the Person of its

financial capacity to close a proposed Sale Transaction, which may include current unaudited or

verified financial statements of, or verified financial commitments obtained by, the Person, the

adequacy of which the Trustee will determine.

        5.      “Competing Bidder” is any Person who fully complies with the requirements of

section a directly above to the satisfaction of the Trustee. Additionally, the Purchaser is hereby

deemed a Competing Bidder.




                                                     3
Case 19-51291-tnw       Doc 115     Filed 11/15/19 Entered 11/15/19 15:28:37             Desc Main
                                   Document     Page 4 of 19



       6.      On or before December 6, 2019, the Trustee shall disclose the identity of any

Competing Bidders to Purchaser, and is authorized (but not required) to disclose proof of any

Competing Bidder’s financial capacity to Purchaser.

       7.      Competing Bidders, if any, shall have through and including December 13, 2019 to

conduct due diligence in respect to the Purchased Assets, and any information the Trustee provides

to a Competing Bidder shall be made available to Purchaser simultaneously.

       8.      Competing bids, if any, must (i) be in an amount in excess of the Purchase Price and

the Break-Up Fee; (ii) be in writing and received by Trustee on or before 5:00 p.m. (ET) on Monday,

December 16, 2019 (the “Bid Deadline”); (iii) be accompanied by a signed asset purchase agreement

clearly disclosing any changes from the terms of this Agreement and which does not alter the

definition of the Purchased Assets; (iv) acknowledge and agree that the Purchased Assets are being

sold “as-is, where-is”; (v) be irrevocable; and, (vi) be accompanied by proof that the full amount of

the competing bid has been deposited with either Trustee or counsel for the Competing Bidder;

       9.      In the event the Trustee receives one or more Competing Bids by the Bid Deadline, he

shall conduct an auction (the “Auction”), to be conducted at a location designated by the Trustee on

December 17, 2019, and Trustee shall seek Bankruptcy Court approval of the highest and best bid at

the Bankruptcy Court’s December 20, 2019 hearing at 11:00 A.M. Competing Bidders designate a

representative to attend the Auction in person, who shall have full authority to approve any

subsequent bids and decide any issues which may arise during the Auction. At the start of the

Auction, the Trustee shall disclose the highest and best bid to the Competing Bidders and solicit

additional bids. Subsequent bids shall be at least $1,000 more than the prior highest bid, and

Competing Bidders shall provide proof of financial ability to pay a subsequent bid in full upon

request of Trustee. Trustee may decline to accept bids from any Competing Bidder who does not


                                                 4
Case 19-51291-tnw        Doc 115      Filed 11/15/19 Entered 11/15/19 15:28:37             Desc Main
                                     Document     Page 5 of 19



provide proof of financial ability to fully pay a bid, in his sole discretion. Upon conclusion of the

bidding, the Trustee shall announce the identity of the Bidder and amount of the Successful Bid to all

Competing Bidders. Upon conclusion of the Auction and proof of ability to fully pay the Successful

Bid, but no later than 12:00 P.M. on December 18, 2019, the Trustee shall file a Report of Auction

and request to approve the Sale with the Bankruptcy Court.

        10.     The Proposed Buyer has consented to participate in the Auction as the initial bidder or

“stalking horse” subject to the Bidding Procedures.

        11.     If no Qualified Bid (other than Proposed Buyer’s) is received by the Bid Deadline, the

APA shall be the highest or best Qualified Bid, and the Trustee will seek approval of and authority to

consummate the sale contemplated by the APA.

        12.     The method of service and form of the revised Sale Notice attached hereto as “Exhibit

A” are hereby approved (the “Sale Notice”). The Trustee is authorized and directed to serve the Sale

Notice upon all shareholders and any party who has expressed an interest in the Assets, as well as all

creditors and parties in interest.

        13.     The date and time of the Sale Hearing will be December 20, 2019, at the hour of

11:00 A.M. at the United States Bankruptcy Court, 100 East Vine Street, Third Floor Courtroom,

Lexington, Kentucky 40507. Any objections to the Sale must (i) be in writing and filed prior to

December 19, 2019 at 12:00 p.m. (EST), (ii) comply with the Federal Rules of Bankruptcy Procedure

and the Local Bankruptcy Rules, and (iii) be served upon the Trustee, counsel for the Trustee and

counsel for the Proposed Purchaser.

        14.     The Trustee shall cause a copy of this Order to be served upon all entities which have

received due diligence materials and shall maintain a list of all such entities, to be provided to the

Court upon request.


                                                  5
      Case 19-51291-tnw               Doc 115    Filed 11/15/19 Entered 11/15/19 15:28:37                         Desc Main
                                                Document     Page 6 of 19


                         15.       Notwithstanding Fed. R. Bankr. P. 6004 and 9014, or otherwise, the terms and

                conditions of this Order shall be effective immediately and enforceable immediately upon entry.


                Tendered by:

                STOLL KEENON OGDEN PLLC

                /s/ Adam M. Back
                Adam M. Back, KY Bar No. 91003
                Jessica L. Middendorf, KY Bar No. 94740
                300 West Vine Street, Suite 2100
                Lexington, Kentucky 40507-1801
                Phone: (859) 231-3000
                adam.back@skofirm.com
                jessica.middendorf@skofirm.com

                COUNSEL FOR THE CHAPTER 7 TRUSTEE

                123717.164814/8070400.3




                                                                 6


___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                     Signed By:
                                                                     Tracey N. Wise
                                                                     Bankruptcy Judge
                                                                     Dated: Friday, November 15, 2019
                                                                     (tnw)
Case 19-51291-tnw       Doc 115    Filed 11/15/19 Entered 11/15/19 15:28:37            Desc Main
                                  Document     Page 7 of 19



                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

IN RE:                                                              CASE NO. 19-51291

GIGA ENTERTAINMENT MEDIA, INC.                                              CHAPTER 7


                     NOTICE OF (A) SALE AND OPPORTUNITY TO BID
                                AND (B) SALE HEARING


         PLEASE TAKE NOTICE that, upon the motion of James D. Lyon, as Trustee

(“Trustee”) of the Bankruptcy Estate of Giga Entertainment Media, Inc. (the “Debtor”) for entry

of an order (A) Authorizing Sale of Assets pursuant to 11 U.S.C. § 363 and (B) Establishing Sale

Procedures and Bidding Protections, Approving Notice of Sale and Setting Sale Hearing Date

(the “Sale Motion”), a hearing to approve the sale described below has been scheduled for

December 20, 2019, at the hour of 11:00 a.m. at the United States Bankruptcy Court, 100 East

Vine Street, Third Floor Courtroom, Lexington, Kentucky 40507.

         PLEASE TAKE FURTHER NOTICE that:

         1.    (a)     Purchase Agreement for Sale of Property. On November 14, 2019, the

Trustee and GLB2019, LLC (the “Proposed Buyer”) entered into a revised Asset Purchase

Agreement [ECF No. 113] (the “APA”) for the sale (the “Sale”) of certain assets of the Debtor,

to the extent they may be transferred by the Trustee, all as more fully described in the APA,

which assets may consist of the following: (a) claims and causes of actions for avoidable

transfers under Chapter 5 of the Bankruptcy Code and applicable state law against third parties,

including but not limited to transfers to creditors and insiders of the Debtor and all books,

records, documents and electronic media containing information of any type related to such

claims and causes of action; (b) claims and causes of action under applicable state or federal law
Case 19-51291-tnw       Doc 115     Filed 11/15/19 Entered 11/15/19 15:28:37              Desc Main
                                   Document     Page 8 of 19



against prior directors, officers and shareholders of the company, including but not limited to

breach of fiduciary duty, shareholder derivative claims, conflicts of interest, negligence and

fraud; (c) all equipment (including office equipment), fixtures, and furnishings; (d) to the extent

assignable, all rights of the Debtor under non-disclosure or confidentiality, non-compete, non-

solicitation or similar agreements with any employees and agents of the Debtor or with third

parties, other than any such rights of the Debtor to the extent pertaining exclusively to any

Excluded Assets; (e) to the extent owned by or subject to the control of the Debtor, all Equity

Interests in the Debtor; and (f) to the extent transferable and to the extent primarily related to the

Purchased Assets, the full benefit of all representations, warranties, guarantees, indemnities,

undertakings, certificates, covenants, agreements and all security therefor received by the Debtor

in connection with the Purchased Assets (the “Purchased Assets”). A complete list of the

Purchased Assets is set forth in detail in the APA.

               (b)     Excluded Assets. Nothing in the APA shall constitute a sale or transfer of

the Trustee’s right, title, and interest in and to the following “Excluded Assets”: (a) any checking

or deposit accounts of the Debtor existing as of the Petition Date, and any deposit accounts

established by the Trustee in connection with this Bankruptcy Case; (b) all software and product

code, including, but not limited to the social media product code for SELFEO 3.1, and any prior

or subsequent versions of said software, as well as the registered trademarks for SELFEO and

Immerse Yourself; (c) any and all internet domain names registered to the Debtor, and any

promotional materials; (d) claims for professional malpractice regarding the company’s

compliance with securities and exchange regulations or preparations for an initial public

offering, including but not limited to the following professionals: Laura Anthony, Anthony L.G.,

PLLC, James D. Sallah, Sallah Astarita Cox, LLC, Abram Pafford, and Arent Fox; (e) any (i)




                                                  2
Case 19-51291-tnw       Doc 115    Filed 11/15/19 Entered 11/15/19 15:28:37             Desc Main
                                  Document     Page 9 of 19



books and records that the Seller is required by Law or contract to retain, including, without

limitation, financial statements, and corporate or other entity filings, (ii) legal entity, minute

books, stock ledgers, corporate seals, stock certificates and similar materials of the Debtor, and

(iii) documents exclusively relating to the Excluded Assets. A complete list of the Excluded

Assets and Excluded Liabilities is set forth in detail in the APA.

       2.      Purchase Price. The purchase price (the “Purchase Price”) to be paid by the

Proposed Buyer to the Trustee for the Purchased Assets shall be an amount equal to $20,000.

       3.      Disclaimer. Competing bids are subject to the requirements, limitations and

procedures (the “Bidding Procedures”) set forth herein, which bidding procedures were approved

by order of the Court (the “Sale Procedures Order”).

       4.      The Bidding Procedures. The Bidding Procedures are as follows:

       (a)      In order to participate in the sale process, a person interested in acquiring the
       Purchased Assets must first deliver to the Trustee: (i) an executed non-disclosure and
       confidentiality agreement that is satisfactory to the Trustee; (ii) a statement and other
       factual support demonstrating to the Trustee’s reasonable satisfaction (i) the identity of
       each Person that will be bidding for the Purchased Assets, (ii) the terms of any such
       participation, (iii) if any entity has been formed for the purpose of acquiring the
       Purchased Assets, the parties that will bear liability for any breach by such entity, and the
       financial capacity of such parties to satisfy such liability; and, that the Person has a bona
       fide interest in acquiring the Purchased Assets; and (iii) preliminary proof by the Person
       of its financial capacity to close a proposed Sale Transaction, which may include current
       unaudited or verified financial statements of, or verified financial commitments obtained
       by, the Person, the adequacy of which the Trustee will determine;

       (b)    A “Competing Bidder” is any Person who fully complies with the requirements of
       section a directly above to the satisfaction of the Trustee. Additionally, the Proposed
       Buyer shall automatically be deemed a Competing Bidder;

       (c)    On or before December 6, 2019, the Trustee shall disclose the identity of any
       Competing Bidders to Proposed Buyer, and is authorized (but not required) to disclose
       proof of any Competing Bidder’s financial capacity to Proposed Buyer;

       (d)    Competing Bidders, if any, shall have through and including December 13, 2019
       to conduct due diligence in respect to the Purchased Assets, and any information the




                                                 3
Case 19-51291-tnw         Doc 115    Filed 11/15/19 Entered 11/15/19 15:28:37         Desc Main
                                    Document     Page 10 of 19



       Trustee provides to a Competing Bidder shall be made available to Proposed Buyer;
       simultaneously;

       (e)    Competing bids, if any, must (i) be in an amount in excess of the Purchase Price
       and the Break-Up Fee; (ii) be in writing and received by Trustee on or before 5:00 p.m.
       (ET) on Monday, December 16, 2019 (the “Bid Deadline”); (iii) be accompanied by a
       signed asset purchase agreement clearly disclosing any changes from the terms of this
       Agreement and which does not alter the definition of the Purchased Assets; (iv)
       acknowledge and agree that the Purchased Assets are being sold “as-is, where-is”; (v) be
       irrevocable; and, (vi) be accompanied by proof that the full amount of the competing bid
       has been deposited with either the Trustee or counsel for the Competing Bidder;

       (f)     In the event the Trustee receives one or more Competing Bids by the Bid
       Deadline, the shall conduct an auction (the “Auction”), to be conducted at a location
       designated by the Trustee on December 17, 2019, and Trustee shall seek Bankruptcy
       Court approval of the highest and best bid at the Bankruptcy Court’s December 20, 2019
       hearing at 11:00 A.M.. Competing Bidders designate a representative to attend the
       Auction in person, who shall have full authority to approve any subsequent bids and
       decide any issues which may arise during the Auction. At the start of the Auction, the
       Trustee shall disclose the highest and best bid to the Competing Bidders and solicit
       additional bids. Subsequent bids shall be at least $1,000 more than the prior highest bid,
       and Competing Bidders shall provide proof of financial ability to pay a subsequent bid in
       full upon request of Trustee. Trustee may decline to accept bids from any Competing
       Bidder who does not provide proof of financial ability to fully pay a bid, in his sole
       discretion. Upon conclusion of the bidding, the Trustee shall announce the identity of the
       Bidder and amount of the Successful Bid to all Competing Bidders. Upon conclusion of
       the Auction and proof of ability to fully pay the Success Bid, but no later than 12:00 P.M.
       on December 18, 2019, the Trustee shall file a Report of Auction and request to approve
       the Sale with the Bankruptcy Court.

       (g)    The Proposed Buyer has consented to participate in the Auction as the initial
       bidder or “stalking horse” subject to the Bidding Protections; and

       (h)    If no Qualified Bid (other than Proposed Buyer’s) is received by the Bid
       Deadline, the APA shall be the highest or best Qualified Bid, and the Trustee will seek
       approval of and authority to consummate the sale contemplated by the APA.

       5.     Non-Conforming Bids. Bids that do not conform to the terms of the Purchase

Agreement and/or the procedures set forth in the Sale Procedures Order will not be accepted for

bidding at the Auction.

        6.    Jurisdiction of Court. All bidders are deemed to have submitted to the exclusive

jurisdiction of the Bankruptcy Court with respect to all matters related to the Auction and Sale



                                                4
Case 19-51291-tnw       Doc 115     Filed 11/15/19 Entered 11/15/19 15:28:37            Desc Main
                                   Document     Page 11 of 19



and the terms and conditions of the transfer of the Purchased Assets.

       7.      Sale After Auction. If the Trustee accepts a bid at the Auction in accordance with

the preceding procedures, the Trustee will seek the Court’s approval of such bid as the highest

and best bid at the Sale Hearing. If the Court approves the sale at the Sale Hearing, the Purchased

Assets will be sold to the Qualified Bidder submitting the highest and best bid in accordance

with the terms of the Purchase Agreement.

       8.      Expenses Reimbursement/Break-Up Fee. In consideration of the substantial

time and expense incurred and to be incurred by the Proposed Buyer during the due diligence

and negotiating process, if the APA is terminated because the Trustee consummates an

Alternative Transaction or the Proposed Buyer is not the Successful Bidder at the conclusion of

any Auction, then the Proposed Buyer shall be entitled to be paid an amount equal to five

thousand dollars ($5,000) (the “Break-Up Fee”). The Break-Up Fee shall be paid by Trustee or

the Successful Bidder to Proposed Buyer within three (3) Business Days after the consummation

of such Alternative Transaction.

       9.      Competing Bidders’ Expense. Any Competing Bidders presenting a Competing

Bid shall bear their own expenses in connection with the sale of the Purchased Assets, as the case

may be, whether or not such sale is ultimately approved.

       10.     Bankruptcy Court Approval. The Sale contemplated herein is subject to the

entry of an order by the Court (i) approving the sale and transfer of the Purchased Assets to the

successful bidder, free and clear of any and all mortgages, security interests, liens, encumbrances

and other interests of any kind or nature whatsoever to the extent permitted by law (other than

permitted liens agreed to by the parties), with all valid liens, claims and encumbrances attaching

to the sales proceeds at Closing and (ii) containing a finding that each purchaser is a good faith




                                                5
Case 19-51291-tnw      Doc 115    Filed 11/15/19 Entered 11/15/19 15:28:37              Desc Main
                                 Document     Page 12 of 19



purchaser pursuant to 11 U.S.C. §363(m).

       11.     Closing. The closing of the purchase and sale of the Purchased Assets (the

“Closing”) shall take place via electronic exchange of closing documents and signature pages on

the date that is no less than one (1) Business Day and no greater than three (3) Business Days

after entry of the Sale Order, unless otherwise agreed by the Trustee and the winning bidder.

       12.     Bids Binding. All bids are irrevocable until the earlier to occur of (i) the Initial

Closing of the sale of the Purchased Assets, or (ii) sixty (60) days following the last date of the

Auction (as may be adjourned).

       13.     Additional Terms. Additional terms and conditions, as approved by the Court to

the extent necessary, may be imposed and announced at the Auction.

       14.     Additional Information. Questions regarding these bidding procedures can be

directed to Adam M. Back and Jessica L. Middendorf, Counsel for the Trustee, whose contact

information is set out below.

       15.     Access to Information. The Trustee will provide access to the Debtor’s books

and records and, upon reasonable notice, to interested persons for the purpose of conducting due

diligence, provided that such persons (i) execute a written confidentiality agreement, and (ii)

provide evidence acceptable to the Trustee that such person has the present ability to fund a bid

to purchase the Purchased Assets. The Trustee will additionally facilitate communications

between interested persons and the Debtor’s corporate representative. All due diligence of all

potential bidders must be completed before the Auction.

       16.     Copies of Pleadings and Agreements. Interested parties may obtain copies of the

Sale Motion, the APA [ECF No. 113], the Sale Procedures Order and other related pleadings and

agreements from Adam M. Back and Jessica L. Middendorf, Counsel for the Trustee, whose




                                                6
Case 19-51291-tnw      Doc 115    Filed 11/15/19 Entered 11/15/19 15:28:37               Desc Main
                                 Document     Page 13 of 19



contact information is set out below.

       PLEASE TAKE FURTHER NOTICE that all bids submitted in accordance with the

preceding requirements will be considered at the Auction upon the terms and conditions of the

Bidding Procedures. All parties submitting such bids will be entitled to submit further bids at the

Auction in the event that a higher and better offer than that which they initially submitted is

received by the Trustee. Subject to the terms and conditions of the Bidding Procedures, the

Trustee will seek Court approval of the highest and best bid for the Purchased Assets.

       PLEASE TAKE FURTHER NOTICE THAT OBJECTIONS to the relief requested

in the Sale Motion must: (a) be in writing and filed with the Court (such as to be received by) on

or before December 19, 2019 at 12:00 p.m. (EST); (b) comply with the Federal Rules of

Bankruptcy Procedure and the Local Bankruptcy Rules; and (c) be served upon the Trustee,

counsel for the Trustee and counsel for the Proposed Buyer.

       PLEASE TAKE FURTHER NOTICE that the Sale Hearing may be adjourned without

further notice, other than an announcement of such adjournment in open court at the Sale

Hearing.

       Dated: November 15, 2019

                                                     Respectfully submitted,

                                                     STOLL KEENON OGDEN PLLC

                                                     /s/ Adam M. Back
                                                     Adam M. Back
                                                     Jessica L. Middendorf
                                                     300 West Vine Street, Suite 2100
                                                     Lexington, Kentucky 40507-1801
                                                     Phone: (859) 231-3000
                                                     adam.back@skofirm.com
                                                     jessica.middendorf@skofirm.com
                                                     COUNSEL FOR THE CHAPTER 7
                                                     TRUSTEE


                                                7
Case 19-51291-tnw       Doc 115    Filed 11/15/19 Entered 11/15/19 15:28:37             Desc Main
                                  Document     Page 14 of 19



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the foregoing (a) was
filed electronically via the Court’s CM/ECF system and served upon all parties registered to
receive notices of same, (b) was served via electronic mail to all shareholders of the Debtor as set
forth in the Debtor’s corporate records, and (c) was mailed via U.S. Mail, postage prepaid, to all
parties set forth on the attached Schedule 1, on this 15th day of November, 2019.

                                                     /s/ Adam M. Back
                                                     COUNSEL FOR THE CHAPTER 7
                                                     TRUSTEE




                                                 8
Case 19-51291-tnw        Doc 115    Filed 11/15/19 Entered 11/15/19 15:28:37        Desc Main
                                   Document     Page 15 of 19
                                           Schedule 1



Airsign, LLC                                      Brent Harris
c/o Brian Modiano, CFO                            3619 Peggy's Place
12 NW 5th Place                                   Tyler TX 75701
Williston FL 32696
                                                  CBS 360 Digital
Alfred Colucci                                    22985 Network Place
937 Lawnton Terrance                              Chicago IL 60673
Glenolden PA 19036
                                                  CBS Radio/Szabo Assoc/Entercom Comm.
Amazon Web Services, Inc.                         3355 Lenox Road,9th Floor
410 Terry Ave North                               Atlanta GA 30326
Seattle WA 98109-5210
                                                  CBS Television Licenses, LLC
ANC Sports Enterprises, LLC                       c/o Rhett A. Frimet, PC
2 Manhattenville Road, Ste 402                    10 East 40th Street, 46th Floor
Purchase NY 10577                                 New York, NY 10016

Anthony Mapolitano                                Chuck Noska
5510 Merrick Road                                 5715 Hwy 85 N. PMB 1316
Massapequa NY 11758                               Crestview FL 32536

Arent Fox LLP                                     Cindy Meengs
1717 K. Street, NW                                1925 8th Avenue SW
Washington DC 20006                               Byron Center MI 49315

Armanino, LLP                                     Claudio E. Iannitelli, Esq.
P.O. Box 398285                                   111 West Monroe St, 17th floor
San Francisco CA 94139                            Phoenix, AZ 85003

Balder IP Law                                     Daniel J. Cloherty
Paseo de la Castellana, 93                        Collora LLP
28046 Madrid Spain                                100 High Street
                                                  Boston MA 02110-2321
Bank of America
P.O. Box 982238                                   David do Nascimento Advodagos
El Paso TX 79998                                  Av. Paulista,1294 16 Andar Cerqueira Cez
                                                  01310 915 Sao Paulo SP Brasil
Behalf
P.O. Box 1804                                     David Lynn, Esq.
New York NY 10159                                 Law office of David Lynn
                                                  11500 W. Olympic Bl., Ste 400
Boston Red Sox Baseball LP                        Los Angeles CA 90064
c/o David S. Friedman, Esq.
4 Yawkey Way
Boston MA 02215
Case 19-51291-tnw        Doc 115       Filed 11/15/19 Entered 11/15/19 15:28:37       Desc Main
                                      Document     Page 16 of 19



Dawson Orr                                            Hewlett-Packard Financial Services Co.
50 N. Laura Street, Suite 1675                        200 Connell Drive
Jacksonville FL 32202                                 Suite 5000
                                                      Berkeley Heights, NJ 07922
Dennemeyer & Co. LLC
2 North Riverside Plaza, Suite 1500                   IBM Credit
Chicago IL 60606                                      1 North Castle Drive
                                                      Armonk NY 10504
Dialpad, inc.
100 California Street, Ste 500                        Internal Revenue Service
San Francisco CA 94111                                P.O. Box 7346
                                                      Philadelphia PA 19104-7346
Douglas K. Miller
4940 Lazio Way                                        Jacksonville Jaquars
Oak Park CA 91377                                     c/o Gunster
                                                      225 Water Street, Suite 1750
Eddie Huey                                            Jacksonville FL 32202
538 Grove Street
Montclair NJ 07043                                    James Massa
                                                      723 Central Avenue, Suite B
Eric Neilsen, Esq.                                    Lexington KY 40502
100 2nd Avenue North, Suite 240
Saint Petersburg FL 33701                             Jarrett Streiner
                                                      10400 NW 6th Stret
Everbank/TIAA                                         Fort Lauderdale FL 33324
TIAA Commercial Finance
P.O. Box 911608                                       Jim Smith
Denver CO 80291                                       717 Ridge Pike
                                                      Lafayette Hill PA 19444
Federal Express
3875 Airways, ModuleH3 Department 4634                John C. Nimmer, Esq,
Memphis TN 38116                                      13703 South 14th Street
                                                      Bellevue NE 68123
Finn Partners
301 E. 57th Street                                    John Price
New York NY 10022                                     325 Silvertree Lane
                                                      Redlands CA 92374
Grassi & Co.
50 Jeficho Quadrangle, Ste 200                        Judith Cooper
Jericho NY 11753                                      138 Sunset Drive
                                                      West Long Branch NJ 07764
Hartford Insurance
Worker's Compensation Policy                          Kollman & Saucier, P.A.
1251 Old Northern Blvd.                               1823 York Rd The Business Law Blvd
Roslyn NY 11576                                       Lutherville Timonium MD 21093




                                                 10
Case 19-51291-tnw        Doc 115    Filed 11/15/19 Entered 11/15/19 15:28:37         Desc Main
                                   Document     Page 17 of 19



Lamar Advertising                                  Maxium Media & PR
c/o Rouch-Milliken International , Inc.            211-164 Sandalwood Pkwy Easts
P.O. Box 8390                                      Dept #1064
Metairie LA 70011                                  Brampton, ON L6Z4X1

Lawrence Silver                                    Meedmob, Inc.
1600 Oakmont Drive #3                              31 St James Avenue
Walnut Creek CA 94595                              Boston MA 02116

Lipton Weinbergr & Husick                          Mercantile Adjustment Bureau, LLC
201 N. Jackson Street, Ste 1                       P.O. Box 9055
Media PA 19063                                     Williamsville, NY 14231-9055

Locke Lord LLP                                     Microsoft Azure
Broofield Place                                    One Microsoft Way
2000 Vesey Street, 20th Floor                      Redmond WA 98052
New York NY 10281
                                                   Milton Langer
Los Angeles Dodgers                                8975 W. Golf Road
c/o Jerome M. Jackson, Esq.                        Niles IL 60714
880 Apollo Street, Suite 238
El Segundo CA 90245                                Mitchell D. Goldberg, Esq.
                                                   60 East 42nd Street, Ste 4600
Luzzatto & Luzzatto                                New York NY 10165
P.O. Box 5352
Beer Sheva 8415202 Israel                          Morvillo Abramowitz Grand Iason & Anello
                                                   565 Fifth Avenue
Lyft                                               New York NY 10017
548 Market Street, Sute 68514
San Francisco CA 94104                             MSCCM Commercial Credit
                                                   333 W. Hampden Avenue, Ste 820
Mark E. Fraze, Esq.                                Englewood CO 80110
Legal Department IBM
425 Market Street, 21st Floor                      N.J. Division of Taxation
San Francisco, CA 94105                            Bankruptcy Section
                                                   P.O. Box 245
Martec International (TOGO)                        Trenton NJ 08695-0245
529 Dowd Avenue
Essex Fells NJ 07021                               NEP
                                                   c/o of OCH & Goldber, LLP
Mathews Giberson, LLP                              60 East 42nd Street, Suite 4600
200 S. Andrews Avenue, Suite 800                   New York NY 10165
Fort Lauderdale FL 33301




                                              11
Case 19-51291-tnw       Doc 115    Filed 11/15/19 Entered 11/15/19 15:28:37         Desc Main
                                  Document     Page 18 of 19



New York State Department of Labor                Robert Morello
c/o Marianna DeCrescenzo,Esq.                     109 Presidential Drive
75 Varick Street, 7th Floor                       Horseheads NY 14845
New York NY 10013
                                                  Rosenblatt, Levittan, Vulpis, Goetz & Co.
New York State Department of Taxation             1700 Jericho Turnpike
and Finance                                       New Hyde Park, NY 11040
Bankruptcy Section
P.O. Box 5300                                     Sallah Astarita & Cox LLC
Albany NY 12205-0300                              James D. Sallah, Esq.
                                                  3010 N. Military Trail, #210
Optimum from 1979 New Hyde Park                   Boca Raton FL 33431
1111 Stewart Avenue
Bethpage NY 11714-3581                            Scott A. Birnbaum, Esq.
                                                  Birnbaum & Godkin, LLP
Outfront Media, Inc.                              280 Summer Street
405 Lexington Avenue                              Boston MA 02210
New York NY 10174
                                                  Scott Lloyd
Perficient, Inc.                                  19102 Oakboard Road
ATTN: Jeffrey Myska                               Tyler TX 75703
555 Maryville University Drive, Ste 500
Saint Louis MO 63141                              Serge Abend
                                                  2515 South Court
Perficient, Inc.                                  Palo Alto CA 94301
ATTN: Jeffrey Myska
P.O. Box 207094                                   Sheppard Mullin Law Firm
Dallas TX 75320                                   333 South Hope Street
                                                  Harbor City CA 90710
Phillips, Cantor & Shalek, PA
4000 Hollywood Blvd, Suite 500 North              Skiermont Derby LLP
Hollywood FL 33021                                1601 Elm Street, Ste 4400
                                                  Dallas TX 75201
Professional Specialty Publications, LLC
d/b/a National Event Publication                  South by Southwest (SXSW)
ATTN: Chief Financial Officer                     28 Main Street, Suite 1800
570 Elmont Road                                   Rochester NY 14614
Elmont NY 11003
                                                  Spoor Fisher
Purdy Lucy                                        11 Byls Bridge Blvd, Bldg. 14
6-7 Harcourt Terrance                             Highveld ext 73
Dublin 2                                          Centurion, 0157 Pretoria South Africa
DO2 FH73
                                                  Spruson & Ferguson Pty Limited
                                                  PTY GPO Box 3898
                                                  Sydney NSW 2001 Australia



                                             12
Case 19-51291-tnw         Doc 115    Filed 11/15/19 Entered 11/15/19 15:28:37    Desc Main
                                    Document     Page 19 of 19



Staples                                             UPS
1111 S. Figueroa Street                             P.O, Box 7247-0244
Los Angeles CA 90015                                Philadelphia PA 19170-0001

State Point Media, Inc.                             Van Wagner Aerial Media
183 Madison Avenue, Ste 605                         2380 Juniperor, Suite B
New York NY 10016                                   Daly City CA 94015-1645

Steven B. Sprechman, Esq.                           Verizon
Law Offices of Sprechman & Fisher PA                P.O. Box 408
2775 Sunny Isles Blvd, Ste 100                      Newark NJ 07101-0408
North Miami Beach FL 33160-4007
                                                    VStock
Steven Pulisic                                      18 LaFayette Place
369 Central Avenue                                  Woodmere NY 11598
Deer Park NY 11729
                                                    WBZ TV
Sweet & Walker PC                                   1170 Soldiers Field Road
2380 Junipero Serra Blvd. Ste B                     Allston, MA 02134
Daly City CA 94015
                                                    Wells Fargo SBL
The Rose Group, LLC                                 P.O. Box 29482
Attn: Steven Rose                                   Phoenix AZ 85038
1594 Long Ridge Road
Stamford CT 06903                                   WeWork HQ.
                                                    115 W. 18th Street
TIAA Commercial Finance, Inc.                       New York NY 10011
10 Waterview Blvd
Parsippany, NJ 07054                                Windstream Enterprises
                                                    P.O. Box 70268
Uber                                                Philadelphia PA 19176-0268
1455 Market Street
San Francisco CA 94103                              Yus Loc
                                                    Patent Attorney
Uhthoff, Gomez, Vega                                d6 Prospekt Mira
Los Angeles Lockbox                                 Moscow 129090 Russia
File # 50095
Los Angeles CA 90074

United Trademark & Patent Services
Sutie 401-401, Al Hawai Tower
Sheikh Zayed, P.O. Box 72430
Dubai, United Arab Emirates


123717.164814/8070105.6




                                               13
